Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE

Applicant’s response from 5/20/2021 is acknowledged.
The allowed claims are: 1 and 3-6.
The following is an examiner’s statement of reasons for allowance.  Applicant has filed the Declaration of Joanne Clare O’Keeffe under 37 CFR 1.132 (“the O’Keeffe Declaration”), which establishes unexpected results for the chloro-substituted lactam of claim 1, as compared to the closest compound of record- the bromo-substituted lactam of Kumar.  As to the methyl substituted lactam, the declaration only provides data showing slight improvement in the first test, Table 1, and there is completely missing data as to this compound in the second test, Table 2.  However, as presented, Applicant’s claims read on either of the two compounds, or their combination.  Accordingly, the Examiner proposed that Applicant either: 1) delete the methyl- substituted lactam from claim 1, and recite its further administration in a dependent claim, or 2) amend claim 1 to only recite the combination of the two compounds.  After consulting with the client, Applicant agreed to an Examiner’s amendment, choosing option 1 above, with further amendments in dependent claims accordingly.



EXAMINER’S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Korine Lagosh on June 2, 2021.  
The application has been amended as follows: 

-Re-write claim 1 as follows:

    PNG
    media_image1.png
    452
    591
    media_image1.png
    Greyscale


-Cancel claim 2.

-Re-write claim 3 as follows:

3.  The method of claim 1, further comprising administering to a patient in need of treatment an effective amount of a lactam of

    PNG
    media_image2.png
    150
    98
    media_image2.png
    Greyscale
  5-methylene-4-(p-tolyl)pyrrol-2-one.
___________


Any inquiry concerning this communication or earlier communications from the examiner should be directed to SVETLANA M IVANOVA whose telephone number is (571)270-3277.  The examiner can normally be reached on 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SVETLANA M IVANOVA/Primary Examiner, Art Unit 1627